Case: 21-51077     Document: 00516425035         Page: 1     Date Filed: 08/09/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                No. 21-51077                             August 9, 2022
                            consolidated with
                                No. 21-51081                             Lyle W. Cayce
                                                                              Clerk
                              Summary Calendar


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Abel Carrillo-Ortiz,

                                                         Defendant—Appellant.


                  Appeals from the United States District Court
                       for the Western District of Texas
                            USDC No. 4:21-CR-739-1
                            USDC No. 4:21-CR-432-1


   Before King, Higginson, and Willett, Circuit Judges.
   Per Curiam:*
          Abel Carrillo-Ortiz’s appeal of the 57-month sentence of
   imprisonment imposed following his guilty plea conviction for illegal reentry


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-51077      Document: 00516425035          Page: 2     Date Filed: 08/09/2022




                                     No. 21-51077
                                   c/w No. 21-51081

   into the United States has been consolidated with his appeal of the judgment
   revoking the term of supervised release he was serving at the time of the
   offense.   The district court ordered that these sentences be served
   consecutively. Because Carrillo-Ortiz’s appellate brief does not address the
   revocation or the revocation sentence, except to the extent it was imposed to
   run consecutively to his 57-month sentence, he has abandoned any other
   challenge to that revocation judgment. See Yohey v. Collins, 985 F.2d 222,
   224-25 (5th Cir. 1993).
          We review an original sentence for reasonableness in light of the
   sentencing factors set forth at 18 U.S.C. § 3553(a). See Gall v. United States,
   552 U.S. 38, 46, 49-51 (2007). In reviewing for reasonableness, we “merely
   ask[] whether the trial court abused its discretion.” Rita v. United States, 551
   U.S. 338, 351 (2007). Although Carrillo-Ortiz argues that we should not
   apply a presumption of reasonableness for a sentence within a properly
   calculated guidelines range based on U.S.S.G. § 2L1.2, he correctly concedes
   that this argument is foreclosed by our decision in United States v.
   Mondragon-Santiago, 564 F.3d 357, 366-67 (5th Cir. 2009). Carrillo-Ortiz has
   not rebutted that presumption of reasonableness. See United States v. Cooks,
   589 F.3d 173, 186 (5th Cir. 2009). Moreover, to the extent that he challenges
   the district court’s decision to run his sentences consecutively, he has failed
   to show that the district court abused its discretion by doing so. See 18 U.S.C.
   § 3584(a); U.S.S.G. § 7B1.3(f), p.s. & comment. (n.4).
          Carrillo-Ortiz contends that the enhanced sentencing range in 8
   U.S.C. § 1326(b) is unconstitutional under Apprendi v. New Jersey, 530 U.S.
   466 (2000), and Alleyne v. United States, 570 U.S. 99 (2013), because it is
   based on a prior conviction that was not alleged in the indictment or found by
   a jury beyond a reasonable doubt. He correctly concedes that this argument
   is foreclosed. See United States v. Pervis, 937 F.3d 546, 553-54 (5th Cir. 2019).




                                          2
Case: 21-51077   Document: 00516425035       Page: 3   Date Filed: 08/09/2022




                                No. 21-51077
                              c/w No. 21-51081

         Accordingly, the district court’s judgments are AFFIRMED.




                                     3